State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    519022
________________________________

In the Matter of SHANE HYATT,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Clark, JJ.

                             __________


     Shane Hyatt, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner, a prison inmate, refused a correction officer's
directive to return to his cell and stood with his foot against
the cell door, thereby preventing it from closing. As a result,
he was charged in a misbehavior report with refusing a direct
order, harassment, interference with an employee, refusal of a
search or frisk, and a movement regulation violation. Following
a tier III disciplinary hearing, petitioner was found guilty of
refusing a direct order and a movement regulation violation, but
not guilty of the remaining charges. The determination was
affirmed upon administrative appeal, and this CPLR article 78
                              -2-                  519022

proceeding ensued.

      We confirm. The detailed misbehavior report, testimony of
the correction officer who authored the report and video of the
incident provide substantial evidence to support the
determination of guilt (see Matter of Smith v Quinn, 120 AD3d
1509, 1510 [2014]; Matter of Toliver v Commissioner of N.Y. State
Dept. of Corr. & Community Supervision, 107 AD3d 1263, 1263
[2013]). Contrary to petitioner's claim, the written statement
setting forth the evidence relied upon adequately complied with
the regulatory requirements (see 7 NYCRR 254.7 [a] [5]; Matter of
Gonzalez v Annucci, 122 AD3d 1203, 1204 [2014]; Matter of Ortega
v Annucci, 122 AD3d 1051, 1051 [2014]). Further, the record
establishes that petitioner's right to present witnesses was not
infringed (see generally Matter of Hill v Selsky, 19 AD3d 64, 66-
67 [2005]).

     Peters, P.J., McCarthy, Egan Jr. and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court